EXHIBIT A
                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 LISA BARBOUNIS                               :
                                              :
                         Plaintiff,           :
 -vs-                                         :   CIVIL ACTION NO. 2:19-cv-05030-JDW
                                              :
 THE MIDDLE EAST FORUM,                       :
 DANIEL PIPES (individually),                 :
 GREGG ROMAN (individually), and              :
 MATTHEW BENNETT (individually)               :
                                              :
                         Defendants.          :

                                            ORDER

        AND NOW, this ______ day of ________________, 2020, upon consideration of the

[Proposed] Confidentiality Order submitted by the parties and good cause having been shown in

accordance with the standards set forth in Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir.

1994) and In re Avandia Mktg., Sale Practices & Prod. Liab. Litig., 924 F.3d 662, 671-73 (3d Cir.

2019), it is hereby ORDERED that the Confidentiality Order is APPROVED and shall be entered

by the Clerk of Court.


                                            BY THE COURT:
                                            _____________________________
                                                                        J.




LEGAL\44744847\1
                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 LISA BARBOUNIS                                :
                                               :
                        Plaintiff,             :
 -vs-                                          :       CIVIL ACTION NO. 2:19-cv-05030-JDW
                                               :
 THE MIDDLE EAST FORUM,                        :
 DANIEL PIPES (individually),                  :
 GREGG ROMAN (individually), and               :
 MATTHEW BENNETT (individually)                :
                                               :
                        Defendants.            :



                        [PROPOSED] CONFIDENTIALITY ORDER

        IT IS HEREBY ORDERED that the foregoing Confidentiality Order govern the above-

captioned matter between plaintiff Ms. Lisa Barbounis (“Plaintiff” or “Ms. Barbounis”) and

defendants The Middle East Forum (“The Forum”) and Mr. Gregg Roman (“Mr. Roman,” together

with The Forum, “Defendants”) (collectively, the “Parties”):

1.      PURPOSES & SCOPE OF THIS ORDER

        Discovery in this action is likely to involve disclosure of confidential, proprietary, or

private information, the public disclosure of which could adversely affect the business interests of

the parties. See Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) and In re

Avandia Mktg., Sale Practices & Prod. Liab. Litig., 924 F.3d 662, 671-73 (3d Cir. 2019).

Accordingly, because there is good cause for requiring the confidential treatment of these

documents, Defendants hereby petition the Court to enter this Confidentiality Order.

2.      “CONFIDENTIAL” DESIGNATIONS

        Any party to this litigation and any third-party shall have the right to designate as

“Confidential” and subject to this Order any information, document, or thing, or portion of any



                                                   2
LEGAL\44744847\1
document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,

financial, sales or other confidential business information, or (b) information regarding sensitive

issues involving the U.S. government and/or foreign government relations, or (c) that contains

private or confidential personal information, or (d) that contains information received in

confidence from third parties, or (e) which the producing party otherwise believes in good faith to

be entitled to protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure and any

other applicable local rules of the District Court for the Eastern District of Pennsylvania. Any

party to this litigation or any third party covered by this Order, who produces or discloses any

Confidential material, including without limitation any information, document, thing,

interrogatory answer, admission, pleading, or testimony, shall mark the same with the foregoing

or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL - SUBJECT TO DISCOVERY

CONFIDENTIALITY ORDER” (hereinafter “Confidential”).

3.      ATTORNEYS-EYES ONLY DESIGNATIONS

        Any party to this litigation and any third-party shall have the right to designate as

“Attorneys-Eyes Only” and subject to this Order any information, document, or thing, or portion

of any document or thing that contains highly sensitive business, governmental, or personal

information, the disclosure of which is highly likely to cause significant harm to an individual,

government, or to the business or competitive position of the designating party. Any party to this

litigation or any third party who is covered by this Order, who produces or discloses any Attorneys-

Eyes Only material, including without limitation any information, document, thing, interrogatory

answer, admission, pleading, or testimony, shall mark the same with the foregoing or similar

legend: “ATTORNEYS- EYES ONLY” or “ATTORNEYS-EYES ONLY - SUBJECT TO

DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Attorneys-Eyes Only” or “AEO”).



                                                 3
LEGAL\44744847\1
4.      USE OF CONFIDENTIAL MATERIALS

        All Confidential material shall be used by the receiving party solely for purposes of the

prosecution or defense of this action and the prosecution of the following actions pending before

this Court: McNulty v. Middle East Forum, No. 2:19-cv-05029-AB; Brady v. Middle East Forum,

No. 2:19-cv-05082-MAK; O’Brien v. Middle East Forum, No. 2:20-cv-00457-JMY; O’Brien v.

Middle East Forum, No. 2:19-cv-06078-PBT; and Middle East Forum v. Barbounis, No. 2:19-cv-

05697, and shall not be used by the receiving party for any business, commercial, competitive,

personal or other purpose, and shall not be disclosed by the receiving party to anyone other than

those set forth in Paragraph 5, unless and until the restrictions herein are removed either by written

mutual agreement of counsel for the parties, or by Order of the Court. It is, however, understood

that counsel for a party may give advice and opinions to his or her client solely relating to the

above-captioned action based on his or her evaluation of Confidential material, provided that such

advice and opinions shall not reveal the content of such Confidential material except by prior

written agreement of counsel for the parties, or by Order of the Court.

5.      DISCLOSURE OF CONFIDENTIAL MATERIALS

        Confidential material and the contents of Confidential material may be disclosed only to

the following individuals under the following conditions:

        5.1        Outside counsel (herein after defined as any attorney at the parties’ outside law

firms) and relevant in-house counsel for the parties;

        5.2        Outside experts or consultants retained by outside counsel for purposes of this

action, provided they have signed a non-disclosure agreement in the form attached hereto as

Exhibit A;

        5.3        Secretarial, paralegal, clerical, duplicating and data processing personnel of the

foregoing;

                                                   4
LEGAL\44744847\1
        5.4        The Court and court personnel;

        5.5        Any deponent may be shown or examined on any information, document, or thing

designated Confidential if it appears that the witness authored or received a copy of it, was

involved in the subject matter described therein or is employed by the party who produced the

information, document, or thing, or if the producing party consents to such disclosure;

        5.6        Vendors retained by or for the parties to assist in preparing for pretrial discovery,

trial and/or hearings including, but not limited to, court reporters, litigation support personnel, jury

consultants, individuals to prepare demonstrative and audiovisual aids for use in the courtroom or

in depositions or mock jury sessions, as well as their staff, stenographic, and clerical employees

whose duties and responsibilities require access to such materials; and

        5.7        The Parties. In the case of parties that are corporations or other business entities,

“party” shall mean executives who are required to participate in decisions with reference to this

lawsuit.

        Confidential material shall be used only by individuals permitted access to it under this

Paragraph. Confidential material, copies thereof, and the information contained therein, shall not

be disclosed in any manner to any other individual, until and unless (a) outside counsel for the

party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such

disclosure; (c) the Court rejects the producing party’s Confidential designation.

6.      USE OF CONFIDENTIAL MATERIALS DURING DEPOSITIONS

        With respect to any depositions that involve a disclosure of Confidential material of a party

to this action, such party shall have until thirty (30) days after receipt of the deposition transcript

within which to inform all other parties that portions of the transcript are to be designated

Confidential, which period may be extended by agreement of the parties. No such deposition

transcript shall be disclosed to any individual other than the individuals described in Paragraphs

                                                     5
LEGAL\44744847\1
5.1-5.4 and 5.6 above and the deponent during these thirty (30) days, and no individual attending

such a deposition shall disclose the contents of the deposition to any individual other than those

described in Paragraphs 5.1-5.4 and 5.6 above during said thirty (30) days. Upon being informed

that certain portions of a deposition are to be designated as Confidential, all parties shall

immediately cause each copy of the transcript in its custody or control to be appropriately marked

and limit disclosure of that transcript in accordance with Paragraphs 4 and 5.

7.      USE OF MATERIALS DESIGNATED AS ATTORNEYS-EYES ONLY

        Material produced and marked as Attorneys-Eyes Only may be disclosed only to counsel

for the receiving party (includes in-house and outside counsel) and to such other persons as counsel

for the producing party agrees in advance or as Ordered by the Court.

8.      OBJECTING TO MATERIALS DESIGNATED AS CONFIDENTIAL OR
        ATTORNEYS-EYES ONLY

        If counsel for a party receiving documents or information designated as Confidential or

Attorneys-Eyes Only hereunder objects to such designation of any or all of such items, the

following procedure shall apply:

        8.1        Counsel for the objecting party shall serve on the designating party or third party a

written objection to such designation, which shall describe with particularity the documents or

information in question and shall state the grounds for objection. Counsel for the designating party

or third party shall respond in writing to such objection within 14 days, and shall state with

particularity the grounds for asserting that the document or information is Confidential or

Attorneys-Eyes Only. If no timely written response is made to the objection, the challenged

designation will be deemed to be void. If the designating party or nonparty makes a timely response

to such objection asserting the propriety of the designation, counsel shall then confer in good faith

in an effort to resolve the dispute.


                                                     6
LEGAL\44744847\1
        8.2        If a dispute as to a Confidential or Attorneys-Eyes Only designation of a document

or item of information cannot be resolved by agreement, the proponent of the designation being

challenged shall present the dispute to the Court in accordance with applicable local rules of the

District Court for the Eastern District of Pennsylvania and the policies and procedures of the

Honorable Joshua D. Wolson before filing a formal motion for an order regarding the challenged

designation. The document or information that is the subject of the filing shall be treated as

originally designated pending resolution of the dispute.

9.      DOCUMENTS FILED UNDER SEAL

        All Requests to seal documents filed with the Court shall comply with Local Civil Rule

5.1.5 and the Policies and Procedures of the Honorable Joshua D. Wolson, including the

requirement that prior to filing any document under seal a party must first obtain leave to do so by

way of a motion for leave to file under seal.

10.     DISCLOSURE OF MATERIALS DESIGNATED CONFIDENTIAL OR
        ATTORNEYS-EYES ONLY DURING TRIAL OR BEFORE THE COURT

        If the need arises during trial or at any Hearing before the Court for any party to disclose

Confidential or Attorneys-Eyes Only information, it may do so only after giving notice to the

producing party and as directed by the Court.

11.     INADVERTENT OR MISTAKEN DISCLOSURE OF CONFIDENTIAL
        MATERIAL

        To the extent consistent with applicable law, the inadvertent or unintentional disclosure of

Confidential Attorneys-Eyes Only material that should have been designated as such, regardless

of whether the information, document or thing was so designated at the time of disclosure, shall

not be deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to the

specific information, document or thing disclosed or as to any other material or information

concerning the same or related subject matter. Such inadvertent or unintentional disclosure may

                                                   7
LEGAL\44744847\1
be rectified by notifying in writing counsel for all parties to whom the material was disclosed that

the material should have been designated Confidential Attorneys-Eyes Only within a reasonable

time after disclosure. Such notice shall constitute a designation of the information, document or

thing as Confidential Attorneys-Eyes Only under this Discovery Confidentiality Order.

12.     INADVERTENT OR MISTAKEN DISCLOSURE OF PRIVILEGED
        DOCUMENTS

        When the inadvertent or mistaken disclosure of any information, document or thing

protected by privilege or work-product immunity is discovered by the producing party and brought

to the attention of the receiving party, the receiving party’s treatment of such material shall be in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or mistaken

disclosure of such information, document or thing shall not by itself constitute a waiver by the

producing party of any claims of privilege or work-product immunity. However, nothing herein

restricts the right of the receiving party to challenge the producing party’s claim of privilege if

appropriate within a reasonable time after receiving notice of the inadvertent or mistaken

disclosure.

13.     DOCUMENTS PREVIOUSLY KNOWN OR PUBLICLY AVAILABLE

        No information that is in the public domain or which is already known by the receiving

party through proper means or which is or becomes available to a party from a source other than

the party asserting confidentiality, rightfully in possession of such information on a non-

confidential basis, shall be deemed or considered to be Confidential material under this Discovery

Confidentiality Order.

14.     RIGHTS TO SEEK RELIEF FROM THE COURT

        This Discovery Confidentiality Order shall not deprive any party of its right to object to

discovery by any other party or on any otherwise permitted ground. This Discovery Confidentiality


                                                 8
LEGAL\44744847\1
Order is being entered without prejudice to the right of any party to move the Court for

modification or for relief from any of its terms.

15.     SURVIVAL OF ACTION’S TERMINATION

        This Discovery Confidentiality Order shall survive the termination of this action and shall

remain in full force and effect unless modified by an Order of this Court or by the written

stipulation of the parties filed with the Court.

16.     ACTIONS TAKEN AT CONCLUSION OF LITIGATION

        Upon final conclusion of this litigation, each party or other individual subject to the terms

hereof shall be under an obligation to assemble and to return to the originating source all originals

and unmarked copies of documents and things containing Confidential material and to destroy,

should such source so request, all copies of Confidential material that contain and/or constitute

attorney work product as well as excerpts, summaries and digests revealing Confidential material;

provided, however, that counsel may retain complete copies of all transcripts and pleadings

including any exhibits attached thereto for archival purposes, subject to the provisions of this

Discovery Confidentiality Order. To the extent a party requests the return of Confidential material

from the Court after the final conclusion of the litigation, including the exhaustion of all appeals

therefrom and all related proceedings, the party shall file a motion seeking such relief.

DATED June 8, 2020

                                                    Respectfully submitted,


                                                           /s/ David J. Walton___________
                                                    David J. Walton, Esq.
                                                    Leigh Ann Benson, Esq.
                                                    COZEN O’CONNOR
                                                    1650 Market Street
                                                    Suite 2800
                                                    Philadelphia, PA 19103


                                                    9
LEGAL\44744847\1
                    Phone: 215-665-2000
                    Attorneys for Defendants The Middle East
                    Forum and Gregg Roman




                   10
LEGAL\44744847\1
                   EXHIBIT A




                      11
LEGAL\44744847\1
                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

 LISA BARBOUNIS                                  :
                                                 :
                           Plaintiff,            :
 -vs-                                            :        CIVIL ACTION NO. 2:19-cv-05030-JDW
                                                 :
 THE MIDDLE EAST FORUM,                          :
 DANIEL PIPES (individually),                    :
 GREGG ROMAN (individually), and                 :
 MATTHEW BENNETT (individually)                  :
                                                 :
                           Defendants.           :



ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY CONFIDENTIALITY
                         ORDER

        I, ___________________________________________________ being duly sworn, state
that:

        1.         My present residential address is; ______________________________________

        _______________________________________________________________________

        2.         My present employer is

        _______________________________________________________________________

        and the address of my present employer is

        _______________________________________________________________________

        3.         My present occupation or job description is

        _______________________________________________________________________

        4.       I have received and carefully read the Confidentiality Order in the above- captioned
case. I certify that I understand the terms of that Order, recognize that I am bound by the terms of
that Order, and agree to comply with those terms.

        5.     I will hold in confidence and not disclose to anyone not qualified under the
Confidentiality Order any material designated CONFIDENTIAL, or any words, summaries,
abstracts or indices of Confidential information disclosed to me. Further, I understand that
unauthorized disclosure of any material designated CONFIDENTIAL, or its substance, may



                                                     12
LEGAL\44744847\1
constitute contempt of this Court and may subject me to sanctions or other remedies that may be
imposed by the Court and potentially liable in a civil action for damages by the disclosing party.

        6.         I will limit use of Confidential material disclosed to me solely for the purposes of
this action.

        7.     No later than the final conclusion of the case, I will return all Confidential Material
and summaries, abstracts, and indices thereof which come into my possession, and documents or
things which I have prepared relating thereto, to counsel for the party for whom I was employed
or retained.

       (e)     I agree to submit to the jurisdiction for the United States District Court for the
Eastern District of Pennsylvania for the purpose of enforcing the terms of the Confidentiality
Order, even if such enforcement proceedings occur after termination of this action.

        I declare under the penalty of perjury that the foregoing is true and correct.



Signature:



Dated: ___________




                                                    13
LEGAL\44744847\1
